Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 9-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner sincerely regrets that Applicant was not afforded the opportunity to consider the merits of the rejection set forth herein during the previous stage of prosecution.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11, 13, 15-17, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al., U.S. Patent # 6,508,860 in view of the product information for ZSM-5 available at the internet address https://www.acsmaterial.com/blog-detail/zsm-5-molecular-seive.html.
Kulkarni teaches a polymer composition from which membranes for gas separation are produced comprising a polymer continuous phase and molecular sieves/zeolite that have been surface treated with organosilicon compounds (abstract).  Exemplifications of suitable zeolites include ZSM-5 (column 4, line 65 through column 5, line 10), which the attached product page indicates has a MFI structure and adheres to the formula Nan[Si96-nAlnO192].16 H2O, n<8.  Even at the highest value of n symbolizing the number of aluminum atoms (n =7), the aluminum weight contribution is only 2.9%.   Where the number of aluminum atoms is 1, even in the total absence of sodium ions (which is unlikely), the weight contribution of the former is only 0.4 weight percent in compliance with the requirements of claim 9.  Column 9, lines 39-40 stipulate that the average particle size of the zeolite component should be less than 10 microns.  The organosilicon compounds appropriate for modifying zeolite particle surfaces adhere to the formula depicted in column 11, lines 31-36.  Exemplifications of this component are offered in column 12, lines 13-17.
Suitable permutations of the polymer hose are outlined in the paragraph bridging columns 7 and 8 and include polymer types encompassed within the scope of the claimed thermosetting resin including polysiloxanes, polyether imides, polyurethanes, polyesters, and polyacrylates.  
Allowable Subject Matter
Claims 4-5, 9, 12, 14, and 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


May 13, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765